Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claim 11 is a system comprising at least one processor and memory. Examiner interprets “a system” in claim 11 as a “physical computer system” comprising computer processor/CPU and physical memory as shown in fig. 7 and [0049]-[0058] in U.S. Pub 2020/0409912 A1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai (U.S. Pub 2017/0286782 A1)
Claim 1
Pillai discloses a computer-implemented method comprising: 
accessing, by a computing system, a plurality of schema-based encodings (spectral signatures) providing a structured representation of an environment captured by one or more sensors associated with a plurality of vehicles traveling through the environment ([0090], line 1-3, “... the familiarity level classifier... retrieve a familiarity graph...” [0091], line 1-3, “... the familiarity graph... include historical spectral signatures...” [0075], “... the scene spectral signature generator 254 may generate a spectral signature using the road scene image... the scene processor 252 may process the road scene image... to extract the scene information and the scene spectral signature generator 254 may compute a spectral signature of the current road scene from the extracted scene information... ” [0077], line 9-12, “... the scene processor 252... to capture gradient, texture information, and to identify one or more objects appearing in the scene. For example, the scene processor 252 may detect from the image various items e.g., sky, horizon, roadway, roadside structure, buildings, vehicles, pedestrians, traffic controls, etc...” [0080], line 1-3, “... the spectral signature may conform to a predetermined structure to effectively describe different road scenes in a consistent format of representation...” <examiner note: sensors of the moving platform 118 captures road scenes. The sensor processor 252 analyzes and extracts the captured road scenes to detect objects in the road scenes such as sky, roadway, road side structures, vehicles, and so on. The scene spectral signature generator generates spectral signatures based on using extracted scene information. The spectral signatures conform to predefined structure format>;
clustering, by the computing system, the plurality of schema-based encodings into one or more clusters of schema-based encodings ([0093], line 11-13, “... historical spectral signatures belonging to the same macro-scene category may cluster together...” <examiner note: Fig. 9 shows spectral signatures are organized into groups/clusters>); and 
determining, by the computing system, at least one scenario associated with the environment based at least in part on the one or more clusters of schema-based encodings ([0094], line 1-11, “... For example, the historical spectral signatures of the road scene situations at the time t=t2, t=t3, and t=t4 depicted in FIG. 8 both describe road scenes having construction cones and/or road workers and/or construction vehicle distributed in generally similar spatial layouts. The historical spectral signatures representing these road scenes situations (e.g., signature vector v.sub.2, v.sub.3, and v.sub.4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster... e.g., cluster of "construction," as illustrated in FIG. 9...” <examiner note: “construction” scenario associated with construction cones, road workers, and construction workers based on spectral signatures at t2, t3, and t4 of cluster> )
Claim 2
Claim 1 is included, Pillai discloses wherein a schema-based encoding of the environment for a period of time identifies one or more agents (construction vehicle in operation) that were detected by a vehicle within the environment during the period of time, respective motion information (construction vehicle in operation) for each of the one or more agents, information indicating whether an agent may potentially interact with the vehicle during the period of time (construction vehicle considered as obstacles on the road that may interact with the moving platform), and metadata describing the environment (construction cones, workers) ([0081], For example, as illustrated in FIG. 8, the scene spectral signature generator 254 may generate a signature vector v4 of [100, 5, 2, 125, 5, 4, 150, 1, 20, 1] to describe the road scene at the time t=t4 on day 4. In this example, the first three values (100, 5, 2) of the signature vector indicate that there is construction cone(s) present in the scene and five of them are placed about two feet apart. The next three values (125, 5, 4) may indicate that the road scene includes road worker(s) and five of them are spread out in the work zone at a distance of about four feet. The last four values (150, 1, 20, 1) may indicate that construction vehicle(s) are present in the scene. For instance, the position of the construction vehicle is twenty feet away from a point of reference and the construction vehicle is in operation in the work zone...”) 
Claim 3
Claim 1 is included, Pillai further discloses wherein clustering the plurality of schema-based encodings further comprises: generating, by the computing system, respective feature vector representations for each of the plurality of schema-based encodings ([0080], line 4-10, “... the scene spectral signature generator 254 may compute the spectral signature for the current road scene in the form of a signature vector. In some embodiments, the signature vector... may be a multidimensional vector containing multiple numerical values, each value describes a road scene attribute or a road scene aspect....”; and clustering, by the computing system, the feature vector representations based on similarity to determine the one or more clusters of schema-based encodings ([0093], line 11-13, “... historical spectral signatures belonging to the same macro-scene category may cluster together...”)
Claim 4
wherein the clustering the feature vector representations based on similarity further comprises: determining, by the computing system, that schema-based encodings included in a first cluster are associated with a first scenario family; and determining, by the computing system, that schema-based encodings included in a second cluster are associated with a second scenario family (fig. 9, several spectral signatures belong to first cluster associated with first scenario family “construction” and spectral signatures belong to another cluster associated with second scenario family ‘urban”) 

    PNG
    media_image1.png
    378
    504
    media_image1.png
    Greyscale


Claim 5
Claim 4 is included, Pillai discloses further comprising: determining, by the computing system, that schema-based encodings included in a first sub-cluster of the first cluster are associated with a first scenario in the first scenario family; and determining, by the computing system, that schema-based encodings included in a second sub-cluster of the first cluster are associated with a second scenario in the first scenario family ([0093], line 11-17, “... at macro-scene level, historical spectral signatures belonging to the same macro-scene category may cluster together. Further, within that cluster, various spectral signatures having attributes in common (at the micro-scene level) may form further data clusters that may be queried/retrieved, as discussed further elsewhere herein...” [0101], line 19-33, “... The familiarity level classifier 260 may then determine that, within the road scene cluster "construction," the spectral signature of the road scene at the time t=t4 is positioned closer to the spectral signature of the road scene at the time t=t3 than the spectral signature of the road scene at the time t=t2... The determined proximity between these spectral signatures indicates the fact that the road scene situation at the time t=t4 is more similar to the road scene situation at the time t=t3 than the road scene situation at the time t=t2. For example, the road scenes at the time t=t4 and t=t3 both include road workers while the road scene at the time t=t2 does not...” <examiner note: 1st sub-cluster including spectral signature t3 and t4 associates with 1st scenario: road workers in the road scene and 2nd sub-cluster including spectral signature associates with 2nd scenario: road scene without road workers>) 
Claim 6
Claim 1 is included, Pillai discloses further comprising: determining, by the computing system, a label for a first cluster in the one or more clusters of schema-based encodings ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”); and assigning, by the computing system, the label to unlabeled schema-based encodings included in the first cluster ([0086], “... In some embodiments, the road scene categorizer 256 may classify the current road scene into one or more macro-scene category(ies) (e.g., type of location) along with corresponding probabilities, and then select the macro-scene category with the highest probability. Then, as the road scene categorizer 256 receives feedback about the accuracy of the classification, the road scene categorizer 256 may learn by revising one or more variables used to determine the category for future iterations...”)
Claim 7
Claim 6 is included, Pillai further discloses wherein the label identifies at least one family of scenarios represented by schema-based encodings included in the first cluster ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”)
Claim 8
Claim 6 is included, Pillai discloses wherein the label identifies at least one scenario represented by schema-based encodings included in the first cluster ([0094] line 5-11, “... The historical spectral signatures representing these road scenes situations (e.g., signature vector v2, v3, and v4) are therefore proximate to each other in the familiarity graph and may be grouped together to form a cluster corresponding to their common macro-scene category of "construction zone," e.g., cluster of "construction," as illustrated in FIG. 9...”)
Claim 9
Claim 1 is included, Pillai further discloses further comprising: training, by the computing system, a machine learning model based at least in part on the labeled schema-based encodings included in the first cluster, wherein the machine learning model is capable of receiving a schema-based encoding of a navigated environment as input and outputting scenarios describing the navigated environment upon evaluating the inputted schema-based encoding ([0086] In some embodiments, the road scene categorizer 256 may classify the current road scene into one or more macro-scene category(ies) (e.g., type of location) along with corresponding probabilities, and then select the macro-scene category with the highest probability. Then, as the road scene categorizer 256 receives feedback about the accuracy of the classification, the road scene categorizer 256 may learn by revising one or more variables used to determine the category for future iterations. ...”)
Claim 10
Claim 1 is included, Pillai further discloses wherein the at least one scenario was experienced by the vehicles while navigating the environment at different points in time (fig. 8, at T1, vehicle travel in urban scenario, at t2-t4, vehicle travel in construction scenario)

    PNG
    media_image2.png
    357
    703
    media_image2.png
    Greyscale
  

Claim 11 and 16 are similar to claim 1. Further, Pillai discloses a system as shown in fig. 2 includes processor 202, memory 204. Claim 11 and 16 are rejected based on similar reason.
Claim12-15 and 17-20 are similar to claim 2-5. The claims are rejected based on similar reasons.


Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167